Citation Nr: 1144625	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-04 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for ankylosis of the right elbow (previously evaluated as limitation of motion of the right elbow), currently evaluated as 60 percent disabling.

2.  Prior to July 8, 2008, entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.

3.  Since July 8, 2008, entitlement to an increased rating for bilateral hearing loss, currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the disability rating for the service-connected bilateral hearing loss to 50 percent.  The 50 percent rating was made retroactively effective from July 8, 2008, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The November 2008 rating decision also denied the TDIU and right elbow claims.

Following the RO certification of this appeal to the Board in March 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in a May 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of: (1) entitlement to an increased rating for ankylosis of the right elbow, currently evaluated as 60 percent disabling; (2) prior to July 8, 2008, entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling; and, (3) since July 8, 2008, entitlement to an increased rating for bilateral hearing loss, currently evaluated as 50 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is unemployable by reason of his service-connected disabilities.


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service-connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling, or (2) that a Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at least 60 percent disabling.  If there is more than one disability, then at least one disability must be rated at least 40 percent disabling, and the Veteran must have a combined disability rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following disabilities: (1) bilateral hearing loss, currently rated as 50 percent disabling; (2) tinnitus, currently rated as 10 percent disabling; and, (3) anklyosis of the right elbow, currently rated as 60 percent disabling.  The Veteran's current combined disability rating is 80 percent.  The Veteran therefore meets the schedular percentage requirements under 38 C.F.R. § 4.16(a).  

The remaining issue is whether these service-connected disabilities prohibit the Veteran from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).

In this regard, the Veteran submitted February 2010 and May 2011 private medical opinions by M.A., F.N.P., the Veteran's treating medical provider.  Specifically, M.A., following a physical examination of the Veteran, determined that the Veteran is "unable to be gainfully employed and is disabled."  As support for this conclusion, M.A. reported that the Veteran's right arm is "severely damaged and deformed."  M.A. indicated that the Veteran takes several pain medications for his right arm disability.  As a result, M.A. concluded that the Veteran is "unable to do a regular job due to this problem."  The claims file includes several VA prescriptions for narcotic medication for the Veteran's pain.  At the September 2008 VA examination, the examiner determined that the Veteran has a "severe restriction in elbow movement and function."  The claims file also contains competent and credible lay statements from the Veteran, including testimony at the May 2011 Board hearing, indicating that he is unable to work due to the pain medications (when potential employers find out about it, they refuse to hire him) prescribed for his service-connected right elbow disability.  He also reports that he is unable to drive.  There is no medical evidence to the contrary of these medical opinions in the claims file.  Since filing his claim, the Veteran has not been afforded a VA examination for his TDIU claim.

Consequently, giving the Veteran the benefit of the doubt and in considering the Veteran's subjective reports, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining a substantially gainful occupation.  Therefore, the Board finds that entitlement to a TDIU is warranted.  38 C.F.R. 
§ 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's TDIU claim.  This is so because the Board is taking action favorable to the Veteran by granting the claim in full.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  


Bilateral Hearing Loss

The Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in July 2008.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over three years old.  At his May 2011 Board hearing, the Veteran testified that his hearing has been getting progressively worse.  Therefore, a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At present, there is no indication of the functional effects the Veteran experiences as a result of his bilateral hearing loss - including, for example, in his day-to-day activity and employment.  Thus, the Board finds that these considerations must also be addressed in the requested VA audiological examination.

Right Elbow Disability

The Veteran was afforded a VA examination in September 2008.  However, the Board finds that this examination report is inadequate for rating this claim.  Thus, the claim must be remanded in order to provide the Veteran with a thorough and comprehensive VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).
The Veteran is currently rated under 38 C.F.R. § 4.71a, DC 5205, which considers the Veteran's limitation of motion of the right elbow in determining the appropriate disability rating.  At the September 2008 VA examination, although pain was found to be present during the range of motion studies, the examiner did not state whether this pain could significantly limit functional ability during flare-ups or upon repetitive motion. 

The Court has repeatedly held that examinations provided to evaluate the extent of the Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205-06.  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Therefore, on Remand, the Veteran should be scheduled for an additional VA examination in order to determine whether any pain found to be present could significantly limit his functional ability during flare-ups or upon repetitive motion.  

Additionally, at his May 2011 Board hearing, the Veteran testified that he has scars from his right elbow disability.  To date, the Veteran has not been provided a VA scar examination to evaluate the severity of these related scars.  Therefore, the Board finds that the Veteran needs to be scheduled for another VA compensation examination to determine the current severity of his scars from his right elbow disability.

Furthermore, the September 2008 VA examiner obtained X-rays of the Veteran's right elbow.  However, the examiner then determined that a computer tomography (CT) scan was necessary for rating the Veteran's right elbow.  To date, CT scans of the right elbow have not been obtained.  Therefore, on Remand, the Veteran should be scheduled for an additional VA examination in order to obtain CT scans of the right elbow to assess whether the Veteran has any bone deformities.
Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, are dated from July 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that he may submit additional evidence that would show how his bilateral hearing loss affects his ability to obtain and maintain employment, or present an unusual disability picture as to render impractical the application of the regular schedule.  This might include evidence of hospitalization or medical treatment, or jobs lost as a result of his bilateral hearing loss.  Statements from employers, potential employers, or other witnesses may also be submitted.  

2.  Obtain all pertinent VA outpatient treatment records from the Mountain Home, Tennessee, VAMC, since July 2010.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
4.  The RO/AMC shall afford the Veteran a VA audiological examination to ascertain the current severity of the Veteran's service-connected bilateral hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss in the final report of the evaluation, including specifically the effect of the Veteran's bilateral hearing loss on his ability to communicate via the telephone and the impact of this on his employability and civilian occupation.  In addition, the examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected ankylosis of the right elbow.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the rating codes, particularly DC 5205.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.


Include ranges of motion for the right elbow. With regard to ranges of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

Additionally, for each scar from the right elbow disability, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?

Unretouched color photographs of EACH scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

Finally, the VA examiner is requested to obtain CT scans of the Veteran's right elbow.  The examiner should describe any bone deformities, if present.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to an increased rating for ankylosis of the right elbow, currently evaluated as 60 percent disabling; (2) prior to July 8, 2008, entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling; and, (3) since July 8, 2008, entitlement to an increased rating for bilateral hearing loss, currently evaluated as 50 percent disabling.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


